Citation Nr: 0618383	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  00-17 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
August 1971.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The veteran and his spouse testified at a hearing before a 
hearing officer at the RO in September 2000.  In March 2001, 
the veteran and his spouse testified at the RO before the 
undersigned Veterans Law Judge.  Transcripts of both hearings 
have been associated with the claims folder.

In March 2005, the Board issued a decision denying a higher 
initial disability evaluation for the veteran's PTSD.  The 
veteran appealed the 2005 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In August 
2005, the Court granted a joint motion of the parties, 
vacated the Board's decision, and remanded the case to the 
Board for action consistent with the joint motion.


REMAND

This case was previously remanded by the Board to afford the 
veteran a VA examination to determine the degree of severity 
of his PTSD.  The veteran failed to appear for the VA 
examination without good cause.  In March 2005, the Board 
denied the appeal because the incomplete record before the 
Board did not establish the veteran's entitlement to a higher 
rating.  According to the veteran's attorney, the veteran now 
understands the importance of appearing for a VA examination 
and will appear for one if it is scheduled.    

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
particular, he should be requested to 
provide the information and authorization 
necessary for VA to obtain all pertinent 
treatment records from Dr. Ahvay 
Muhammad.  

2.  If the RO or the AMC is unsuccessful 
in obtaining a copy of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding records.

3.  Then, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the current degree of 
severity of his service-connected 
psychiatric disability.  

Any indicated studies must be performed, 
and the claims folder, including a copy 
of this remand, must be made available to 
and reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.

The examiner should identify all current 
manifestations of the veteran's PTSD and 
specifically indicate with respect to 
each of the symptoms identified in the 
criteria for evaluating mental disorders 
whether such symptom is a symptom of the 
veteran's service-connected psychiatric 
disability.

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable. In addition, the examiner 
should provide a GAF score with an 
explanation of the significance of the 
score assigned.  The examiner should also 
comment on the discrepancy between the 
GAF scores reported by Drs. Muhammad and 
Kuiper, as compared to the VA examiner's 
reported score in January 2000.

To the extent possible, the 
manifestations of the PTSD should be 
distinguished from those of any other 
psychiatric disorder found to be present.  
In addition, the examiner should provide 
an opinion with respect to each 
additional acquired psychiatric disorder 
found to be present, if any, whether it 
represents a progression of the 
previously diagnosed PTSD or a separate 
disorder.  If it is determined to 
represent a separate disorder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service or was caused or 
worsened by the service-connected 
psychiatric disability.

The rationale for all opinions expressed 
must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as any ultimate determination warranted in this 
case.  No action is required of the veteran until he is 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





